Citation Nr: 1814554	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-41 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was afforded a Board hearing in September 2016. A transcript is of record.

The issue entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to his period of active service.

2. Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service. 






CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Given that the Board is granting service connection for bilateral hearing loss and tinnitus, a discussion of whether VA complied with its duties to notify and assist concerning this claim is unnecessary.

The question of whether VA met its duties to notify and assist on the Veteran's claim for service connection for sleep apnea will be addressed in a future decision.

II. Bilateral Hearing Loss

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For the following reasons, the Board finds that service connection for bilateral hearing loss is established.

The Veteran was afforded a hearing loss and tinnitus VA examination in April 2012. The results of audiological evaluation demonstrated a current disability of bilateral hearing loss for VA purposes, as the Veteran had auditory thresholds of 40 decibels or greater at 4000 Hertz. See 38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss resulted from exposure to acoustic trauma during active service. His military occupational specialty was aircraft component repair supervisor and he was exposed noise from jet engines. See DD Form 214 and Board hearing transcript at 4. The Board has conceded noise exposure based on the Veteran's military occupational specialty. The Board finds that there has been an in-service event for service-connection purposes.

As it pertains to a nexus between the Veteran's hearing loss and active duty service, a review of the evidence reveals the following:

On the authorized audiological evaluation in May 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
0
5
20
15

On the authorized audiological evaluation in December 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5

15
LEFT
10
15
15

35

On the authorized audiological evaluation in July 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
5
5
15
20

On the authorized audiological evaluation in July 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
20
LEFT
10
5
10
15
20

On the authorized audiological evaluation in September 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
5
10
5
25
25

On the authorized audiological evaluation in March 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
25
LEFT
0
5
5
10
15


The Veteran was afforded a VA examination in 2012. The VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service because the Veteran's hearing was normal for both ears at retirement in 1997. The examiner also noted that the Veteran had hearing loss that existed prior to service and that the Veteran's pre-existing left ear hearing loss was aggravated beyond normal progression in military service. 

The record also contains an opinion from a private audiologist. See July 2013 Jones Audiology treatment letter. The audiologist indicated that the Veteran's current hearing loss was consistent with presbycusis, not noise induced hearing loss.  The audiologist also reported that the Veteran did not have any hearing impairment when he separated from military.

The Board finds the VA and private audiologist opinions to be less persuasive than the Veteran's lay statements. In particular, the VA examiner and the private audiologist appear to be relying, in essence, on a finding of normal hearing on exit examination.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In addition, the VA examiner reported that the Veteran had pre-exiting left ear hearing loss that was aggravated beyond normal progression.

Although the Veteran' s retirement audiological examination does not demonstrate a disability of bilateral hearing loss for VA purposes, in Hensley, the Court noted that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service. Further, the in-service shifts in the Veteran's audiological thresholds lend more support for his claim.

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's reports of in-service hearing deficiency and his current hearing loss reports. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent). 

Nonetheless, lay evidence may serve as such a nexus when a lay person's observation is competent. 

While VA could undertake additional development to clarify the etiology of the Veteran's reported hearing loss disability, based on the Veteran's competent testimony, in-service reports of a significant threshold shift, supporting lay evidence, his exposure to acoustic trauma in service, and continuity of symptomatology, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Accordingly, the Board concludes that grant of service connection for bilateral hearing loss is warranted.

III. Tinnitus 

The Veteran contends that his tinnitus resulted from exposure to acoustic trauma during active service. For the following reasons, the Board finds that service connection for tinnitus is established.

His military occupational specialty was aircraft component repair supervisor and he was exposed noise from jet engines. See DD Form 214 and Board hearing transcript at 4. 

He testified that he experienced tinnitus while in service and continues to experience it off and on. See Board hearing transcript at 14.  Although the April 2012 VA examiner opined that tinnitus is less likely caused by military noise exposure because there was "no tinnitus complaint" found in the service treatment records, the Board finds the Veteran's testimony regarding the onset of tinnitus persuasive.

The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge. Therefore, the Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  Moreover, tinnitus-or, ringing in the ears-is the type of disability that may be established on the basis of lay evidence as it is subjective in nature. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds the Veteran's statements as to the onset of his tinnitus to be competent and credible. Therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established. See 38 U.S.C. § 5107, 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

Before the claim can be adjudicated on the merits, additional development is necessary.

The Veteran contends that his sleep apnea is due to his military service. 

The Veteran was afforded a sleep apnea VA examination in August 2014. The Veteran was diagnosed with obstructive sleep apnea. The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service. The examiner expressed that there was no documentation of snoring in 1995 that can be found in the Veteran's claims file and therefore,  it is less likely than not that the sleep apnea developed while in service. 

The Veteran submitted a statement from his wife. She expressed that since 1987, she noticed that the Veteran's sleeping habit became abnormal. She noticed that the Veteran had lapses of breath and that she would have to wake him up to make sure he was still breathing. 

The Veteran submitted a statement from a fellow service member who attested that the Veteran snored loudly during the period of July 1986 and August 1989. 

The Board finds that the August 2014 VA examination is inadequate as the examiner's opinion did not address whether the symptoms described by the Veteran, the Veteran's wife, and fellow service member, demonstrated the onset of the later-diagnosed sleep apnea in service. As a result of the foregoing, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA records. 

2. After completing directive #1, schedule the Veteran for an examination with an appropriate clinician for his sleep apnea. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion whether it is as least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is related to service. The examiner must consider the Veteran's lay statements of symptoms during service and the lay statements of the Veteran's wife and fellow service member, in addition to the other evidence of record.

The examiner is advised that the Veteran is competent to report symptoms that he has observed and that his reports, along with the other evidence of record, must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


